415 So. 2d 886 (1982)
SCOTT SMITH OLDSMOBILE and Lynn Underwriting Co., Appellants,
v.
Edward HOFFARD, Appellee.
No. AJ-48.
District Court of Appeal of Florida, First District.
June 28, 1982.
Bernard J. Zimmerman, and Marshall S. Adler, of Akerman, Senterfitt & Eidson, Orlando, for appellants.
Edward H. Hurt, of Hurt & Parrish, Orlando, for appellee.
*887 WENTWORTH, Judge.
Employer/carrier appeal a workers' compensation order which we affirm except as to the award of wage-loss benefits subsequent to the determined date of maximum medical improvement. No explicit claim was made for such benefits, and at the beginning of the hearing claimant's attorney expressly indicated that entitlement to such benefits was not at issue and was not being litigated. Our review of the record convinces us that the parties did not thereafter expand the scope of the hearing. A deputy may not rule on issues which are beyond the agreed scope of a hearing, and in the circumstances of this case it was therefore error to order payment of wage-loss benefits subsequent to the date of maximum medical improvement. See Pompano Roofing Co. v. O'Neal, 410 So. 2d 971 (Fla. 1st DCA 1982).
The order appealed is amended so as to delete the language ordering payment of wage-loss benefits subsequent to the date of maximum medical improvement, and the order is hereby affirmed as amended.
BOOTH and WIGGINTON, JJ., concur.